Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 19, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                NO. 14-12-00519-CV




LAURI DIANE DEBRIE THANHEISER BY AND THROUGH HER GUARDIAN
      AD LITEM, KATHLEEN VOSSLER, OR IN THE ALTERNATIVE BY
        AND THROUGH HER NEXT FRIEND, GAYLE GILL, Appellant


                                          V.


                         FORD C. THANHEISER, Appellee


                      On Appeal from the 310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-44753



                       MEMORANDUM OPINION

      This appeal is from a judgment signed February 22, 2012. On July 3, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.
      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges, and Justices Seymore and Brown.




                                          2
3